DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial office action for application 17/151759 filed 01/19/2021.
Claims 1-11 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over GARDINER (USPGPUB 2016/0146655) in view of DIEHL (U.S. 3594980).
GARDINER teaches a monitoring device for gaseous fuel.
The monitoring device is shown in Fig. 1 as a schematic front view, Fig. 3B and in paragraphs 39-40 and 45.
The monitoring device comprises a body 2.  
The monitoring device is shown in Fig. 1 and Fig. 3B to comprise a body with a hollowed section and comprises a bottom (filter bottom side), side walls (filter sidewall) and a top (front face of filter sidewall).  
The side walls extend perpendicular from the bottom.
The monitoring device also comprises a gas inlet port 3 (inlet aperture).
The gas inlet port 3 is shown to be extended through the top.
A gas outlet port 4 (outlet aperture) is connected to gas outlet passage 58. 
The gas outlet port 4 is shown to be on the bottom. 
A drain plug 101 (drain aperture) is shown to be shown to be on the bottom.
The inlet port is connected to a gaseous fuel source.
The outlet port supplies to an appliance.
A drain line for a drain plug would be well within one of ordinary skill in the art.
The monitoring device also comprises baffles 61 to prevent liquid from entering the gas outlet passage 58.  
The baffles 61 are shown to extend from the back wall of the body 2 to the front of the body.   
The baffles are not shown to comprise a “front wall” extending from the top and a “back wall” extending from the bottom face.
However, DIEHL teaches a baffle chamber for treating polluted gases.
DIEHL teaches in Fig. 1 and lines 45-60 of column 2, partitions 17 and 18 that extend from the top to the bottom.
DIEHL teaches in lines 16-42 of column 3 that the baffles are inserted in the partitions. 
It would be obvious to one of ordinary skill in the art to add the partitions that DIEHL teaches, to the body 2 of GARDINER, to separate the baffles.  
The motivation to do so can be found in DIEHL.  DIEHL teaches in lines 45-59 of column 2 that the partitions separate the interior into 3 compartments which allow for more compartments.  
A window 68 (lid) is shown be fixed to the front of the body 2.  The window 68 is shown to be fixed over the front of the body 2 (conforming to upper perimeter of filter sidewall).
Regarding claim 2, the window 68 is a fixed to the front of the body 2 with screws.
Regarding claim 3, the window 68 is shown to be fixed above the drain plug.  
Regarding claims 4 and 5, an inflow passage 86 is shown to extend from the inlet port 3 and is shown to be substantially perpendicular to the top.  The inflow passage 86 is shown in Figure 4 to extend into the body 2.
The window would thus be construed as comprising an extension portion that conforms to the inflow passage.  
Regarding claim 6, the body 2 is not explicitly shown to have rounded corners. 
However, rounded corners for the body 2 of the monitoring device taught by GARDINER appears to be a design choice and it appears that the invention would perform equally well without sharp corners.
Regarding claim 7, the outlet aperture is shown to be larger than the drain aperture.
Regarding claims 8, the partitions taught in DIEHL are shown to be substantially parallel.
Regarding claim 10, the baffles are shown to be extending perpendicular from the partitions in DIEHL.
Regarding claims 9 and 11, the partitions are not shown to be extending at 45 degrees.
However, the baffles in body 2 of GARDINER are shown to be diagonal and using baffles at 45 degrees is well within one of ordinary skill in the art.
It would be within one of ordinary skill in the art to use partitions that are also at 45 degrees so that the baffles are perpendicular to the baffles.
Furthermore, it appears that the “front wall” and the “back wall” being at 45 degrees appears to be a matter of design choice and the invention would perform equally well with baffles in other configurations.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771   



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771